312 S.W.3d 475 (2010)
Scott NIEDER, et al., Appellants,
v.
Michael SIFRIT, et al., Respondents.
No. ED 93641.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Justin A. Hardin, Saint Louis, MO, for Appellants.
Daniel J. Briegel, Union, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Scott Nieder and Tiffany Welker ("Plaintiffs") appeal the trial court's judgment denying their request for attorney's fees. We find the trial court did not abuse its discretion in denying Plaintiffs' request for attorney's fees.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 84.16(b).